UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SAMUEL GOWRIE, et al.              :
                                   :
                    Plaintiffs,    :
                                   :          ORDER
     - against -                   :
                                   :
HYSTER-YALE GROUP, INC., et al.,   :
                                   :    19 Civ. 4714 (VM)
                    Defendants.    :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     In light of the ongoing public health emergency, the initial
case management conference before the Honorable Victor Marrero has
been rescheduled to a teleconference, to take place on Friday,
March 27, 2020, at 11:30 a.m. The parties are directed to use the
following dial-in: 877-211-3621, access code 170 703 9806#.

     The pa ie    a e f   he   di ec ed  o  e ie    he Co
Emergency Individual Rules and Practices in Light of COVID-19,
a ailable on he Co        eb i e: h ps://nysd.uscourts.gov/hon-
victor-marrero.


Dated:    New York, New York
          24 March 2020


                                ___________________________
                                         Victor Marrero
                                            U.S.D.J.
